Exhibit 10.2
 
AMENDMENT NO. 1 TO
NOTE PURCHASE AGREEMENT
 
This Amendment No. 1 to Note Purchase Agreement (this “Amendment”), is dated as
of June 28, 2018, by and among (i) GOODLAND ADVANCED FUELS, INC., a Delaware
corporation (the “Borrower”) and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario
corporation, as agent for the Noteholders (the “Agent”), THIRD EYE CAPITAL
CREDIT OPPORTUNITIES FUND – INSIGHT FUND, THIRD EYE CAPITAL ALTERNATIVE CREDIT
TRUST, and MBI/TEC PRIVATE DEBT OPPORTUNITIES FUND I, L.P. (collectively, the
“Noteholders”), and is acknowledged and agreed by the Guarantors, AEMETIS, INC.,
a Nevada corporation (“Parent”) and AEMETIS ADVANCED PRODUCTS KEYES, INC., a
Delaware corporation (“AAPK”, together with the Parent and the Borrower, the
“Obligors”).
 
RECITALS
 
A.           The Borrower, Agent and Noteholders entered into the Note Purchase
Agreement dated as of June 30, 2017 (as the same may be amended, restated,
supplemented, revised or replaced from time to time, the “Agreement”).
Capitalized terms used but not defined in this Amendment shall have the meaning
given to them in the Agreement.
 
B.           The Borrower has requested, and the Agent and Noteholders have
agreed, to amend the Agreement on the terms and conditions contained herein.
 
AGREEMENT
 
SECTION 1. Amendments. The following sections of the Agreement shall be and
hereby are amended as follows:
 
(A)           Section 1.1 (Definitions).
 
Section 1.1 of the Agreement is hereby amended by substituting the following
definitions or adding the following definitions, as applicable, in the
appropriate alphabetical order:
 
“First Amendment” means that Amendment No. 1 to the Note Purchase Agreement
dated June 28, 2018 as between the Borrower, the Agent and the Noteholders and
acknowledged and agreed by the Guarantors.
 
“Guaranty” means that certain Amended & Restated Limited Guaranty, dated as of
the date of the First Amendment, by the Parent and AAPK in favor of the Agent,
that guarantees the Note Indebtedness other than the Initial Term Loan only
(unless and until the recourse pursuant to such Limited Guaranty becomes
unlimited pursuant to the terms thereof).
 
“Initial Term Loan” has the meaning set forth in Section 2.1 hereof.
 
“Subsequent Term Loan” has the meaning set forth in Section 2.1 hereof.
 
 

 
 
(B)           Section 2.1 (Term Loan).
 
Section 2.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:
 
“Term Loan. Subject to the terms and conditions of this Agreement, and relying
on each of the representations and warranties set forth in each of the Note
Purchase Documents, the Noteholders agree, individually as joint obligors, and
not as joint and several obligors, to make a term loan to the Borrower:
 
(a) 
on the Closing Date in an aggregate amount of Fifteen Million Dollars
($15,000,000) (the “Initial Term Loan”); and
 
(b) 
on the date of the First Amendment in an aggregate amount of One Million Five
Hundred Seventy Five Thousand Dollars ($1,575,000) (the “Subsequent Term Loan”
and together with the Initial Term Loan, the “Term Loan”),
 
in each case according to each Noteholder’s Term Loan Commitment and such
Indebtedness shall be evidenced by secured promissory notes issued to each
Noteholder (each, a “Term Note”). After repayment, the Term Loan may not be
re-borrowed.”
 
(C)           Section 2.5 (Interest).
 
The phrase “Term Loan”, where it appears in Subsection 2.5(c) and in Subsection
3.1(p) of the Agreement, is hereby deleted and replaced in each case with the
phrase “Initial Term Loan”.
 
(D)           Section 2.13 (Fee Letter).
 
Section 2.13 of the Agreement is hereby deleted in its entirety and replaced
with the following:
 
“Fee Letter. The Borrower agrees to pay to the Agent, for itself or for and on
behalf of the Noteholders, as applicable, the fees described in the Fee Letter
and, at the date of the First Amendment, the amount of $75,000. All such fees
may be withheld from, and payable from, the proceeds of the Loans, including on
the Closing Date and on the date of the First Amendment, as applicable, in
connection with those fees then due.”
 
(E)           Schedule 1.1(a) (Commitments Schedule).
 
Schedule 1.1(a) of the Agreement is hereby deleted in its entirety and replaced
with Schedule 1.1(a) attached hereto.
 
(F)           Schedule 5.1(i) (Use of Proceeds).
 
Schedule 5.1(i) of the Agreement is hereby deleted in its entirety and replaced
with Schedule 5.1(i) attached hereto.
 
 

 
 
SECTION 2. Conditions to Effectiveness. This Amendment shall be effective on the
date first written above and subject to satisfaction of the following conditions
precedent:
 
(A)           The Agent shall have received this Amendment duly executed by the
parties hereto.
 
(B)           The Agent shall have received Term Notes evidencing the Subsequent
Term Loan, in favor of each Noteholder in accordance with their respective Term
Loan Commitment Percentage, duly executed by the Borrower.
 
(C)          The Agent shall have received (i) evidence satisfactory to it,
including a definitive signed agreement with the applicable parties thereto, of
the issuance of 1,050,000 Stock Appreciation Rights to the Agent on behalf of
the Noteholders in accordance with their Term Loan Commitment Percentage, which
shall provide for a put option in favour of the Agents at an exercise price of
$1.00 per unit, and a call option in favour of the Parent at an exercise price
of $2.00 per unit, and any ancillary documents with respect thereto, and (ii)
any applicable registrations, certificates, approvals, opinions or registration
statements required or desirable pursuant to applicable U.S. or Canadian
securities laws with respect to such securities.
 
(C)           The Agent shall have received the Guarantee, dated the date
hereof, from AAPK and the Parent in form and substance satisfactory to the Agent
in its sole discretion.
 
(D)          The Agent shall have received a true and complete copy of
resolutions duly adopted by the board of directors of the Parent authorizing the
execution, delivery and performance of this Amendment and the matters included
herein, including issuance of the Tracking Units.
 
 (E)          Each Obligor shall have performed and complied with all of the
covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with by it upon the effective date of
this Amendment.
 
 (F)          The Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as the
Agent may reasonably request.
 
Each Obligor acknowledges and agrees that the failure to perform, or to cause
the performance of, the covenants and agreements in this Amendment will
constitute an Event of Default under the Agreement and Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Note Indebtedness owing to Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents. In consideration of
the foregoing and the transactions contemplated by this Amendment, the Borrower
hereby: (i) ratifies and confirms all of the obligations and liabilities of it
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (ii) agrees to pay all costs, fees and expenses of Agent and the Noteholders
in connection with this Amendment.
 
 

 
 
SECTION 3. Agreement in Full Force and Effect as Amended. Except as specifically
amended or waived hereby, the Agreement and other Note Purchase Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended. Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of, or consent to or departure
from, any provisions of the Agreement or any other Note Purchase Document or any
right, power or remedy of Agent or Noteholders thereunder, nor constitute a
waiver of any provision of the Agreement or any other Note Purchase Document, or
any other document, instrument or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case whether arising before or after the execution date of this Amendment
or as a result of performance hereunder or thereunder. This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Agent or Noteholders whether under the Agreement, the other Note Purchase
Documents, at law or otherwise. All references to the Agreement shall be deemed
to mean the Agreement as modified hereby. This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement or any other Note Purchase
Documents, but rather shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement and Note Purchase
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein. Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Note Purchase Documents to “the Agreement” shall mean and
be a reference to the Agreement as amended and modified by this Amendment.
 
SECTION 4.  Representations Obligors. Each Obligor hereby represents and
warrants to Agent and Noteholders as of the execution date of this Amendment as
follows: (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or any other Note Purchase Documents executed and delivered in
connection herewith by or against it; (D) this Amendment and all other Note
Purchase Documents executed and delivered in connection herewith have been duly
executed and delivered by it; (E) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) it is not
in default under the Agreement or any other Note Purchase Documents and no Event
of Default exists, has occurred and is continuing or would result by the
execution, delivery or performance of this Amendment; and (G) the
representations and warranties contained in the Agreement and the other Note
Purchase Documents are true and correct in all material respects as of the
execution date of this Amendment as if then made, except for such
representations and warranties limited by their terms to a specific date.
 
SECTION 5. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa. The use of the word “including” in this Amendment shall be by way of
example rather than by limitation. The use of the words “and” or “or” shall not
be inclusive or exclusive.
 
 
 

 
 
(B)          This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrower and Agent. This Amendment shall be considered
part of the Agreement and shall be a Note Purchase Document for all purposes
under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto. There are no unwritten
oral agreements between the parties with respect to the subject matter hereof
and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO ANY WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           No Obligor may assign, delegate or transfer this Amendment or any
of their rights or obligations hereunder. No rights are intended to be created
under this Amendment for the benefit of any third party donee, creditor or
incidental beneficiary of the Obligors. Nothing contained in this Amendment
shall be construed as a delegation to Agent or Noteholders of the Obligors’ duty
of performance, including any duties under any account or contract in which
Agent or Noteholders have a security interest or lien. This Amendment shall be
binding upon the parties hereto and their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Noteholders shall affect such representations or warranties or the
right of Agent or Noteholders to rely upon them.
 
(G)          THE OBLIGORS ACKNOWLEDGE THAT SUCH PERSON’S PAYMENT OBLIGATIONS ARE
ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION, SETOFF, COUNTERCLAIM,
DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE NOTE INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY NOTEHOLDER. THE OBLIGORS HEREBY
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT AND EACH
NOTEHOLDER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
 
 
 
BORROWER:
GOODLAND ADVANCED FUELS, INC.  
 
 
 
 
 
 
By:  
/s/ Michael Peterson
 
 
Name:
Michael Peterson
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
Acknowledged and agreed by the Guarantors: 

 
 
 
 
 
 
AEMETIS ADVANCED PRODUCTS KEYES, INC.
 
 
 
 
 
 
By:
/s/ Eric A. McAfee
 
 
Name:
Eric A. McAfee
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
AEMETIS, INC.
 
 
 
 
 
 
By:
/s/ Eric A. McAfee
 
 
Name:
Eric A. McAfee
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 

 


 
Signature Page to Amendment No. 1
 
 

 
 
 
 
AGENT:
 
THIRD EYE CAPITAL CORPORATION

 
 
 
 
 
 
 
 
 
 
By:  
/s/ Arif N. Bhalwani
 
 
Name:
Arif N. Bhalwani
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 

NOTEHOLDER:
 

MBI/TEC PRIVATE DEBT OPPORTUNITIES
FUND I, L.P., herein acting by its general partner
MBI/TEC PRIVATE DEBT GP L.P.,
itself acting by its general partner
MBI/TEC PRIVATE DEBT GP INC.
 
 
 
 
 
 
By:
/s/ Arif N. Bhalwani
 
 
Name:
Arif N. Bhalwani
 
 
Title:
President and CEO
 
 
 
 
 
 
 
 

 


 
 
Signature Page to Amendment No. 1
 
 
 

 
 
 
 
THIRD EYE CAPITAL CREDIT
OPPORTUNITIES FUND – INSIGHT FUND
by its Managing General Partner
THIRD EYE CAPITAL CREDIT
OPPORTUNITIES S.AR.L.
 
 
 
Per:
/s/ Richard Goddard

 
 
Name: Richard Goddard

 
 
Title: Manager

 
 
 
Per:
/s/ Paul de Quant

 
 
Name: Paul de Quant

Title: Manager

 
 
 
 
 
THIRD EYE CAPITAL ALTERNATIVE CREDIT TRUST
by its Manager
THIRD EYE CAPITAL MANAGEMENT INC.
 
 
 
 
 
Per: /s/ Arif Bhalwani                                                      

 
 
Name: Arif N. Bhalwani 

Title:  Portfolio Manager
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Amendment No. 1
 

 
Schedule 1.1(a)
 
Commitments
 
Term Loan Commitment
 
Name of Noteholder
 
Initial Term Loan Commitment
 
Subsequent Term Loan Commitment
 
Term Loan Commitment Percentage
 
Third Eye Capital Credit Opportunities Fund – Insight Fund
 
$750,000
 
$78,750
 
5.0%
 
Third Eye Capital Alternative Credit Trust
 
$6,000,000
 
$630,000
 
40.0%
 
MBI/TEC Private Debt Opportunities Fund I, L.P.
 
$8,250,000
 
$866,250
 
55.0%
 
Total:
 
$15,000,000
 
$1,575,000
 
100%
 
Aggregate Total:
 
$16,575,000
 
 

 
 
Revolving Line Commitment
 
Name of Noteholder
 
Revolving Line Commitment
 
Revolving Line Commitment Percentage
 
Third Eye Capital Credit Opportunities Fund – Insight Fund
 
$500,000
 
5.0%
 
Third Eye Capital Alternative Credit Trust
 
$4,000,000
 
40.0%
 
MBI/TEC Private Debt Opportunities Fund I, L.P.
 
$5,500,000
 
55.0%
 
Total:
 
$10,000,000
 
100%
 

 
 

 
 
Schedule 5.1(i)
 
Use of Proceeds
 
The Term Loan, the Revolving Advances and other advances or extensions of credit
made to or for the benefit of any Obligor under the Note Purchase Agreement will
be used solely for the following purposes:
 
1) 
With respect to the Initial Term Loan made to the Borrower on the Closing Date,
for the purposes of the Borrower paying the purchase price to acquire the
Mortgaged Property.
 
2) 
With respect to the Subsequent Term Loan made to the Borrower on the date of the
First Amendment, for the purposes of the Borrower advancing such funds to the
Parent in order to permit the Parent to pay on its behalf certain property taxes
owing by one of its subsidiaries, Aemetis Advanced Fuels Keyes, Inc.
 
3) 
With respect to any Revolving Advances made to the Borrower for its on behalf or
on behalf of an Obligor pursuant to the Revolving Intercompany Note, for the
purposes of (a) the prepayment of interests on the Initial Term Loan in
accordance with the Agreement, (b) paying the fees and expenses associated with
the transactions contemplated by the Note Purchase Documents (c) making Approved
Expenditures in accordance with the terms of the Agreement, which shall be no
less than $2,500,000 with respect to the Riverbank Project, and (d) financing
the Borrower’s working capital and general corporate requirements that are in
each case approved by the Agent, including, without limitation, payments of
interest and other fees and expenses in respect of the Term Loan, intercompany
advances by the Borrower in accordance with the Revolving Intercompany Note or
on its behalf and the payment of audit, accounting, legal services, physical
security, taxes, utilities, insurance and costs of employees and independent
contractors, and other reasonable expenses of operations and maintenance related
to the Mortgaged Property, the Goodland Project and the Riverbank Project.
 
 
 
